FILED
                            NOT FOR PUBLICATION                             JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LONNIE DAWSON,                                   No. 10-55383

               Petitioner - Appellant,           D.C. No. 5:08-cv-01070-AHS

  v.
                                                 MEMORANDUM *
NORWOOD, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                   Alicemarie H. Stotler, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Federal prisoner Lonnie Dawson appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm the district court.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dawson challenges the prison disciplinary decision finding him guilty of

using a telephone to further criminal activity and resulting in a 60-day loss of good

time credits. Specifically, Dawson contends that his due process rights were

violated during the disciplinary hearing because the incident report improperly

charged him with violating Code 197 instead of Code 197A and because the

discipline hearing officer’s decision is not supported by some evidence. The

record reflects that Dawson received all process that was due and that some

evidence supports the disciplinary findings. See Wolff v. McDonnell, 418 U.S.

539, 563-67 (1974); see also Superintendent v. Hill, 472 U.S. 445, 455 (1985).

      AFFIRMED.




                                          2                                    10-55383